EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Belinda Le on July 20, 2022.
The application has been amended as follows: 

In the Claims:

1.	(Currently amended)	A single nozzle 3D printing method for non-homogeneous recombinant food containing crushed rose flowers, comprising the following specific steps:
step (1) pre-processing of white kidney beans: the white kidney beans are washed, soaked in cold water, and then peeled, and the peeled white kidney beans are boiled for 40min until the white kidney beans are softened;
step (2) beating: the white kidney beans boiled in the step (1) are beaten until a delicate paste is obtained 
step (3) preparation of white bean paste: the white kidney bean paste obtained in the step (2) is mixed with white granulated sugar, the obtained mixture is simmered slowly over a low heat until the white bean paste is viscous, and in the shape of an inverted triangle while being lifted up by using a scraper, and the white bean paste is allowed to cool to room temperature, and then butter, fine granulated sugar, and whipped cream are added thereto and beaten;
step (4) preparation of an aqueous solution of edible glycerin: 20ml of edible glycerin is mixed with 100ml of water so as to prepare a 20% aqueous glycerin solution, which is stored in a 4°C refrigerator;
step (5) pre-processing of crushed rose flowers: complete rose flower petals are processed into the following at least one of three sizes: 
item a. 0.5-1.2cm in length and 0.5-1.2cm in width;
item b. 0.2-0.5cm in length and 0.2-0.5cm in width; and
item c. less than 0.2cm in length and less than 0.2cm in width; and
the processed crushed rose flowers are soaked in the aqueous solution of edible glycerin prepared in advance in the step (4) for 30min;
step (6) addition of crushed rose flowers: after the white bean paste obtained in the step (3) is cooled to room temperature, the crushed rose flowers soaked in the step (5) are added thereto so as to obtain a mixed material of the bean paste and the crushed rose flowers, where the amount of the crushed rose flowers added is 1-3% by mass of the white bean paste obtained in the step (3); and
step (7) 3D printing: 3D printing is performed on the mixed material of the bean paste and the crushed rose flowers obtained in the step (6), where the printing temperature is 25°C, the nozzle diameter is 1.2mm, the nozzle moving speed is 10-15mm/s, and the discharging speed is 20-22mm3/s.

Reasons for Allowance
Claims 1- 5, 9, 11-12, and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The 112 Rejections set forth in the Office Action dated March 28, 2022 have been addressed, and the reasons for allowance remain the same as the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742